Citation Nr: 0603621	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-08 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus for the period from August 9, 1999, to 
January 23, 2001.

2.  Entitlement to a rating in excess of 60 percent for 
diabetes mellitus from January 23, 2001.

3.  Entitlement to an effective date prior to August 9, 1999, 
for a grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
November 1956 and from November 1963 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  In 
December 2005 the veteran presented testimony before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.

The Board here notes that documents in the claims file appear 
to indicate that the veteran's claims of entitlement to TDIU 
and service connection for disabilities secondary to service-
connected diabetes are being processed by the RO.


FINDINGS OF FACT

1.  The evidence shows that the veteran's diabetes mellitus 
required insulin or oral hypoglycemic agents as early as 
September 1998.

2.  The evidence does not show that the veteran's diabetes 
mellitus required a restricted diet and regulation of 
activities prior to January 23, 2001.

3.  From January 23, 2001, the veteran's diabetes does not 
require three or more hospitalizations a year, or weekly care 
provider visits, or that it results in progressive loss of 
weight or strength.

4.  VA was not in receipt or possession of any evidence prior 
to August 1999 that can reasonably be construed as a formal 
or informal claim of entitlement to VA benefits based on 
diabetes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
diabetes mellitus from August 9, 1999, to January 23, 2001, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2005).

2.  The criteria for a rating in excess of 60 percent for 
diabetes mellitus from January 23, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2005).

3.  The criteria for an effective date earlier than August 9, 
1999, for the award of service connection for diabetes 
mellitus, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters, including those sent in 
May 2001, April 2002, and May 2002 noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was not provided prior to the 
initial adjudication, notice was provided by the AOJ prior to 
the transfer and certification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and private 
treatment records, are associated with the claims file.  The 
veteran has undergone several VA examinations that have 
assessed the severity of his diabetes mellitus.  The veteran 
has not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant, obtainable evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


I.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his diabetes, the severity of the veteran's 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.

The veteran was granted service connection for diabetes 
mellitus in March 2002 and was assigned a 10 percent rating, 
effective August 9, 1999, and a 60 percent rating, effective 
January 23, 2001.

A.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus for the period prior to January 23, 2001

The evidence of record shows that the veteran's diabetes 
mellitus required insulin or oral hypoglycemic agents as 
early as September 1998.  Accordingly, the Board finds that 
the criteria for a rating of 20 percent for diabetes mellitus 
were approximated for the time period of September 1998 to 
January 23, 2001.  The evidence prior to January 23, 2001, 
however, does not show that the veteran's diabetes mellitus 
required a restricted diet and regulation of activities, the 
criteria necessary for a 40 percent rating.  As such, a 
rating in excess of 20 percent for diabetes mellitus prior to 
January 23, 2001 is not warranted.

B.  Entitlement to a rating in excess of 60 percent from 
January 23, 2001

A review of the medical evidence, including VA examinations 
dated in February 2001 and August 2002, as well as the 
veteran's December 2005 Board hearing testimony, reveals that 
a total rating is not warranted at this time as it is not 
shown that the veteran's diabetes requires three or more 
hospitalizations a year or weekly visits to a diabetic care 
provider.  As such, a rating in excess of 60 percent for 
diabetes mellitus from January 23, 2001 is not warranted.

C.  Conclusion to increased ratings for diabetes

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claims for ratings 
higher than those currently assigned, and, as such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A review of the evidence does not demonstrate that the 
veteran's diabetes, alone, has caused marked interference 
with employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

II.  Entitlement to an effective date prior to August 9, 
1999, for a grant of service connection for diabetes 
mellitus.

The veteran was denied service connection for diabetes 
mellitus in a rating decision dated in November 1999.  
Service connection for the veteran's diabetes was later 
established by a rating decision dated in March 2002, 
effective from August 9, 1999, the date the RO received the 
veteran's original request to claim service connection for 
diabetes.

The veteran contends that the effective date of a grant of 
service connection for his diabetes should be 1986, 
apparently based on a theory that he first filed for VA 
compensation benefits at that time.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation, based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

It is undisputed that on August 9, 1999, the RO first 
received the veteran's request (on VA Form 21-4138) to claim 
entitlement to service connection for diabetes.  The question 
for review is this: was VA in receipt or possession of any 
evidence prior to August 1999 that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
benefits based on diabetes.

The Board concludes that VA was not in receipt of such 
evidence.  The Board has reviewed the claims file and 
observes that no formal claim for diabetes dated prior to 
August 1999 is of record.  

The Board recognizes that the date of an outpatient or 
hospital examination or the date of hospital admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1).  The Board has also 
carefully reviewed the medical evidence of record and 
concludes the neither the medical evidence nor any other 
documents dated prior to August 1999 can be viewed as a 
request (informal) to claim entitlement to service connection 
for diabetes.  While VA records do contain diagnosis of 
diabetes in 1998, the cited regulation (38 C.F.R. § 
3.157(b)(1)) is predicated on a prior allowance of a claim 
for pension or compensation, disallowance of a formal claim 
for compensation for the reason that the service-connected 
disability is not compensable in degree, prior disallowance 
of a claim for compensation or pension by a retired member of 
a uniformed service due to receipt of retired pay, or prior 
disallowance of pension on the basis that the disability was 
not permanently disabling.  In this case, the veteran's 
August 1999 claim for service connection for diabetes was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a 
basis for finding that a claim for service connection for 
diabetes was filed earlier than August 8, 1999.

In the same manner, while a private record dated in January 
1989 shows an abnormal glucose reading, such a record falls 
under the provisions of 38 C.F.R. § 3.157(b) and 38 C.F.R. § 
3.157(b)(2) and does not provide a basis for an earlier 
effective date in this case.  Entitlement to an effective 
date prior to August 9, 1999, for a grant of service 
connection for diabetes mellitus is denied.


ORDER

A rating of 20 percent for diabetes mellitus from August 9, 
1999, to January 23, 2001, is granted, subject to governing 
regulations concerning monetary awards.

A rating in excess of 60 percent for diabetes mellitus from 
January 23, 2001, is denied.

Entitlement to an effective date prior to August 9, 1999, for 
a grant of service connection for diabetes mellitus is 
denied.




____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


